Filed 5/7/14 P. v. Mines CA5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F066167

                   v.                                                       (Super. Ct. No. 1252640)

STEVEN OSCAR MINES,                                                                  OPINION
         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. John D.
Freeland, Judge.
         Mark J. Shusted, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Kane, Acting P.J., Poochigian, J., and LaPorte, J.†
†
       Judge of the Kings Superior Court assigned by the Chief Justice pursuant to article
VI, section 6 of the California Constitution.
       Appellant, Steven Oscar Mines, appeals from the denial of his postjudgment
motion to correct his presentence custody credits. Following independent review of the
record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On March 30, 2010, the Stanislaus County District Attorney filed an information
charging appellant and three codefendants with three counts of robbery (counts 1-3/Pen.
Code, § 211)1 and one count of participating in a criminal street gang (§ 186.22, subd.
(a)). Counts 1 through 3 also charged Mines and his codefendants with a gang
enhancement (§ 186.22, subd. (b)(1)) and a firearm use enhancement (§ 12022.53, subds.
(b) & (e)(1)).
       On June 28, 2010, Mines pled guilty to the robbery offense charged in count 1 and
to the lesser included offense of grand theft from a person (§ 487, subd. (c)) in counts 2
and 3 in exchange for the dismissal of the remaining count and enhancements and a
stipulated term of five years. Additionally, after Mines waived time, the court sentenced
him to the stipulated five-year term consisting of the aggravated term of five years on his
robbery conviction and a concurrent midterm of two years on each of his grand theft from
a person convictions. The court also awarded Mines presentence custody credits of 690
days consisting of 600 days of presentence actual custody credit and 90 days of
presentence conduct credit.
       On July 23, 2012, Mines wrote a letter to the trial court asking the court to award
him an additional 15 days of presentence custody credit.
       On September 12, 2012, the court issued a minute order increasing Mines’s
presentence custody credits to 698 days consisting of 607 days of presentence actual
custody credit and 91 days of presentence conduct credit.

1      All further statutory references are to the Penal Code.


                                             2
       On November 7, 2012, Mines filed his appeal from the September 12, 2012, order.
       Mines’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Mines has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       Mines’s request for judicial notice of a motion he mailed to the trial court on
March 28, 2013, and the minute order of the April 15, 2013, hearing on the motion is
denied.
       The judgment is affirmed.




                                               3